Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Carey, J.), imposed April 26, 1988, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of 5 to 10 years’ imprisonment.
Ordered that the sentence is affirmed.
The sentence imposed does not constitute cruel and unusual in violation of constitutional limitations (NY *511Const, art I, §5; US Const 8th Amend; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950). Nor do we find, under the circumstances of this case, that the sentence, which was within the legally permissible range for a second felony offender convicted of a class B felony offense (Penal Law § 70.06 [3] [b]; [4] [b]), was excessive. In any event, the sentence was the product of a negotiated plea bargain and, thus, the defendant has no cause to complain that it was unduly harsh or excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.